UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended June30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 1-3480 MDU Resources Group, Inc. (Exact name of registrant as specified in its charter) Delaware 41-0423660 (State or other jurisdiction of incorporation ororganization) (I.R.S. Employer Identification No.) 1200 West Century Avenue P.O. Box 5650 Bismarck, North Dakota 58506-5650 (Address of principal executive offices) (Zip Code) (701) 530-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of July29, 2011: 188,793,564shares. DEFINITIONS The following abbreviations and acronyms used in this Form 10-Q are defined below: Abbreviation or Acronym 2010 Annual Report Company's Annual Report on Form 10-K for the year ended December 31, 2010 Alusa Tecnica de Engenharia Electrica - Alusa ASC FASB Accounting Standards Codification BART Best available retrofit technology Bbl Barrel Big Stone Station 450-MW coal-fired electric generating facility near Big Stone City, South Dakota (22.7 percent ownership) Big Stone Station II Formerly proposed coal-fired electric generating facility near Big Stone City, South Dakota (the Company had anticipated ownership of at least 116 MW) Bitter Creek Bitter Creek Pipelines, LLC, an indirect wholly owned subsidiary of WBI Holdings Brazilian Transmission Lines Company's equity method investment in the company owning ECTE, ENTE and ERTE (ownership interests in ENTE and ERTE and a portion of the ownership interests in ECTE were sold in the fourth quarter of 2010) Btu British thermal unit Cascade Cascade Natural Gas Corporation, an indirect wholly owned subsidiary of MDU Energy Capital CELESC Centrais Elétricas de Santa Catarina S.A. CEM Colorado Energy Management, LLC, a former direct wholly owned subsidiary of Centennial Resources (sold in the third quarter of 2007) CEMIG Companhia Energética de Minas Gerais Centennial Centennial Energy Holdings, Inc., a direct wholly owned subsidiary of the Company Centennial Capital Centennial Holdings Capital LLC, a direct wholly owned subsidiary of Centennial Centennial Resources Centennial Energy Resources LLC, a direct wholly owned subsidiary of Centennial Clean Air Act Federal Clean Air Act Colorado State District Court Colorado Thirteenth Judicial District Court, Yuma County Company MDU Resources Group, Inc. dk Decatherm Dodd-Frank Act Dodd-Frank Wall Street Reform and Consumer Protection Act ECTE Company's equity method investment in Empresa Catarinense de Transmissão de Energia S.A. (10.01percent ownership interest at June30, 2011, 14.99percent ownership interest sold in the fourth quarter of 2010) ENTE Empresa Norte de Transmissão de Energia S.A. (entire 13.3percent ownership interest sold in the fourth quarter of 2010) EPA U.S. Environmental Protection Agency 2 ERISA Employee Retirement Income Security Act of 1974 ERTE Empresa Regional de Transmissão de Energia S.A. (entire 13.3percent ownership interest sold in the fourth quarter of 2010) Exchange Act Securities Exchange Act of 1934, as amended FASB Financial Accounting Standards Board Fidelity Fidelity Exploration & Production Company, a direct wholly owned subsidiary of WBI Holdings GAAP Accounting principles generally accepted in the United States of America GHG Greenhouse gas Great Plains Great Plains Natural Gas Co., a public utility division of the Company IFRS International Financial Reporting Standards Intermountain Intermountain Gas Company, an indirect wholly owned subsidiary of MDU Energy Capital IPUC Idaho Public Utilities Commission Knife River Knife River Corporation, a direct wholly owned subsidiary of Centennial Knife River – Northwest Knife River Corporation – Northwest, an indirect wholly owned subsidiary of Knife River (previously Morse Bros., Inc., name changed effective January1, 2010) kWh Kilowatt-hour LPP Lea Power Partners, LLC, a former indirect wholly owned subsidiary of Centennial Resources (member interests were sold in October 2006) LTM LTM, Inc., an indirect wholly owned subsidiary of Knife River LWG Lower Willamette Group MBbls Thousands of barrels Mcf Thousand cubic feet MDU Brasil MDU Brasil Ltda., an indirect wholly owned subsidiary of Centennial Resources MDU Construction Services MDU Construction Services Group, Inc., a direct wholly owned subsidiary of Centennial MDU Energy Capital MDU Energy Capital, LLC, a direct wholly owned subsidiary of the Company Mine Safety Act Federal Mine Safety and Health Act of 1977, as amended by the Mine Improvement and New Emergency Response Act of 2006 MMBtu Million Btu MMcf Million cubic feet MMcfe Million cubic feet equivalent – natural gas equivalents are determined using the ratio of six Mcf of natural gas to one Bbl of oil MMdk Million decatherms Montana-Dakota Montana-Dakota Utilities Co., a public utility division of the Company Montana District Court Montana Seventeenth Judicial District Court, Phillips County MPPAA Multiemployer Pension Plan Amendments Act of 1980 3 MTPSC Montana Public Service Commission MW Megawatt NDPSC North Dakota Public Service Commission Oil Includes crude oil, condensate and natural gas liquids OPUC Oregon Public Utility Commission Oregon Circuit Court Circuit Court of the State of Oregon for the County of Klamath Oregon DEQ Oregon State Department of Environmental Quality Prairielands Prairielands Energy Marketing, Inc., an indirect wholly owned subsidiary of WBI Holdings PRP Potentially Responsible Party RCRA Resource Conservation and Recovery Act ROD Record of Decision SEC U.S. Securities and Exchange Commission Securities Act Securities Act of 1933, as amended SourceGas SourceGas Distribution LLC WBI Holdings WBI Holdings, Inc., a direct wholly owned subsidiary of Centennial Williston Basin Williston Basin Interstate Pipeline Company, an indirect wholly owned subsidiary of WBI Holdings WUTC Washington Utilities and Transportation Commission 4 INTRODUCTION The Company is a diversified natural resource company, which was incorporated under the laws of the state of Delaware in 1924. Its principal executive offices are at 1200 West Century Avenue, P.O.Box 5650, Bismarck, North Dakota 58506-5650, telephone (701)530-1000. Montana-Dakota, through the electric and natural gas distribution segments, generates, transmits and distributes electricity and distributes natural gas in Montana, North Dakota, South Dakota and Wyoming. Cascade distributes natural gas in Oregon and Washington. Intermountain distributes natural gas in Idaho. Great Plains distributes natural gas in western Minnesota and southeastern North Dakota. These operations also supply related value-added services. The Company, through its wholly owned subsidiary, Centennial, owns WBI Holdings (comprised of the pipeline and energy services and the natural gas and oil production segments), Knife River (construction materials and contracting segment), MDU Construction Services (construction services segment), Centennial Resources and Centennial Capital (both reflected in the Other category). For more information on the Company's business segments, see Note15. 5 INDEX Part I Financial Information Page Consolidated Statements of Income Three and Six Months Ended June30, 2011 and 2010 7 Consolidated Balance Sheets June30, 2011 and 2010, and December31, 2010 9 Consolidated Statements of Cash Flows Six Months Ended June30, 2011 and 2010 10 Notes to Consolidated Financial Statements 11 Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Quantitative and Qualitative Disclosures About Market Risk 58 Controls and Procedures 60 Part II Other Information Legal Proceedings 60 Risk Factors 60 Unregistered Sales of Equity Securities and Use of Proceeds 63 Other Information 64 Exhibits 67 Signatures 68 Exhibit Index 69 Exhibits 6 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MDU RESOURCES GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (In thousands, except per share amounts) Operating revenues: Electric, natural gas distribution and pipeline and energy services $ Construction services, natural gas and oil production, construction materials and contracting, and other Total operating revenues Operating expenses: Fuel and purchased power Purchased natural gas sold Operation and maintenance: Electric, natural gas distribution and pipeline and energy services Construction services, natural gas and oil production, construction materials and contracting, and other Depreciation, depletion and amortization Taxes, other than income Total operating expenses Operating income Earnings from equity method investments Other income Interest expense Income before income taxes Income taxes Income from continuing operations Income (loss) from discontinued operations, net of tax (Note9) ) — — Net income Dividends on preferred stocks Earnings on common stock $ (continued on next page) The accompanying notes are an integral part of these consolidated financial statements. 7 MDU RESOURCES GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (In thousands, except per share amounts) Earnings per common share basic: Earnings before discontinued operations $ Discontinued operations, net of tax — Earnings per common share basic $ Earnings per common share diluted: Earnings before discontinued operations $ Discontinued operations, net of tax — Earnings per common share diluted $ Dividends per common share $ Weighted average common shares outstanding basic Weighted average common shares outstanding diluted The accompanying notes are an integral part of these consolidated financial statements. 8 MDU RESOURCES GROUP, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, June 30, December 31, (In thousands, except shares and per share amounts) ASSETS Current assets: Cash and cash equivalents $ $ $ Receivables, net Inventories Deferred income taxes Commodity derivative instruments Prepayments and other current assets Total current assets Investments Property, plant and equipment Less accumulated depreciation, depletion and amortization Net property, plant and equipment Deferred charges and other assets: Goodwill Other intangible assets, net Other Total deferred charges and other assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Short-term borrowings $ — $ $ Long-term debt due within one year Accounts payable Taxes payable Dividends payable Accrued compensation Commodity derivative instruments Other accrued liabilities Total current liabilities Long-term debt Deferred credits and other liabilities: Deferred income taxes Other liabilities Total deferred credits and other liabilities Commitments and contingencies Stockholders' equity: Preferred stocks Common stockholders' equity: Common stock Shares issued $1.00 par value, 189,332,485 at June30, 2011, 188,672,532 at June30, 2010 and 188,901,379 at December31, 2010 Other paid-in capital Retained earnings Accumulated other comprehensive loss ) ) ) Treasury stock at cost – 538,921 shares ) ) ) Total common stockholders' equity Total stockholders' equity Total liabilities and stockholders' equity $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 9 MDU RESOURCES GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, (In thousands) Operating activities: Net income $ $ Income from discontinued operations, net of tax — Income from continuing operations Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization Earnings, net of distributions, from equity method investments ) Deferred income taxes Changes in current assets and liabilities, net of acquisitions: Receivables Inventories ) ) Other current assets ) ) Accounts payable ) ) Other current liabilities ) ) Other noncurrent changes ) ) Net cash provided by continuing operations Net cash used in discontinued operations ) — Net cash provided by operating activities Investing activities: Capital expenditures ) ) Acquisitions, net of cash acquired ) ) Net proceeds from sale or disposition of property Investments ) Net cash used in continuing operations ) ) Net cash provided by discontinued operations — — Net cash used in investing activities ) ) Financing activities: Repayment of short-term borrowings ) ) Issuance of long-term debt Repayment of long-term debt ) ) Proceeds from issuance of common stock Dividends paid ) ) Excess tax benefit on stock-based compensation Net cash provided by (used in) continuing operations ) Net cash provided by discontinued operations — — Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents beginning of year Cash and cash equivalents end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 10 MDU RESOURCES GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June30, 2011 and 2010 (Unaudited) 1. Basis of presentation The accompanying consolidated interim financial statements were prepared in conformity with the basis of presentation reflected in the consolidated financial statements included in the Company's 2010 Annual Report, and the standards of accounting measurement set forth in the interim reporting guidance in the ASC and any amendments thereto adopted by the FASB. Interim financial statements do not include all disclosures provided in annual financial statements and, accordingly, these financial statements should be read in conjunction with those appearing in the 2010 Annual Report. The information is unaudited but includes all adjustments that are, in the opinion of management, necessary for a fair presentation of the accompanying consolidated interim financial statements and are of a normal recurring nature. Depreciation, depletion and amortization expense is reported separately on the Consolidated Statements of Income and therefore is excluded from the other line items within operating expenses. Management has also evaluated the impact of events occurring after June30, 2011, up to the date of issuance of these consolidated interim financial statements. 2. Seasonality of operations Some of the Company's operations are highly seasonal and revenues from, and certain expenses for, such operations may fluctuate significantly among quarterly periods. Accordingly, the interim results for particular businesses, and for the Company as a whole, may not be indicative of results for the full fiscal year. 3. Accounts receivable and allowance for doubtful accounts Accounts receivable consists primarily of trade receivables from the sale of goods and services which are recorded at the invoiced amount net of allowance for doubtful accounts, and costs and estimated earnings in excess of billings on uncompleted contracts. The total balance of receivables past due 90 days or more was $41.4million and $21.6 million as of June 30, 2011 and December 31, 2010, respectively. The allowance for doubtful accounts is determined through a review of past due balances and other specific account data. Account balances are written off when management determines the amounts to be uncollectible. The Company's allowance for doubtful accounts as of June30, 2011 and 2010, and December31, 2010, was $14.2million, $14.9million and $15.3 million, respectively. 11 4. Inventories and natural gas in storage Inventories, other than natural gas in storage for the Company's regulated operations, were stated at the lower of average cost or market value. Natural gas in storage for the Company's regulated operations is generally carried at average cost, or cost using the last-in, first-out method. The portion of the cost of natural gas in storage expected to be used within one year was included in inventories. Inventories consisted of: June30, June30, December31, (In thousands) Aggregates held for resale $ $ $ Materials and supplies Natural gas in storage (current) Merchandise for resale Asphalt oil Other Total $ $ $ The remainder of natural gas in storage, which largely represents the cost of gas required to maintain pressure levels for normal operating purposes, was included in other assets and was $47.2 million, $59.3million, and $48.0million at June30, 2011 and 2010, and December31, 2010, respectively. 5. Earnings per common share Basic earnings per common share were computed by dividing earnings on common stock by the weighted average number of shares of common stock outstanding during the applicable period. Diluted earnings per common share were computed by dividing earnings on common stock by the total of the weighted average number of shares of common stock outstanding during the applicable period, plus the effect of outstanding stock options and performance share awards. For the three and six months ended June 30, 2011 and 2010, there were no shares excluded from the calculation of diluted earnings per share. Common stock outstanding includes issued shares less shares held in treasury. 6. Cash flow information Cash expenditures for interest and income taxes were as follows: Six Months Ended June30, (In thousands) Interest, net of amount capitalized $ $ Income taxes $ $ 7. New accounting standards Improving Disclosure About Fair Value Measurements In January 2010, the FASB issued guidance related to improving disclosures about fair value measurements. The guidance requires separate disclosures of the amounts of transfers in and out of Level1 and Level2 fair value measurements and a description of the reason for such transfers. In the reconciliation for Level3 fair value measurements using significant unobservable inputs, 12 information about purchases, sales, issuances and settlements shall be presented separately. These disclosures are required for interim and annual reporting periods and were effective for the Company on January1, 2010, except for the disclosures related to the purchases, sales, issuances and settlements in the roll forward activity of Level 3 fair value measurements, which were effective on January1, 2011. The guidance requires additional disclosures, but it will not impact the Company's financial position, results of operations or cash flows. Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs In May 2011, the FASB issued guidance on fair value measurement and disclosure requirements. The guidance generally clarifies the application of existing requirements on topics including the concepts of highest and best use and valuation premise and disclosing quantitative information about the unobservable inputs used in the measurement of instruments categorized within Level3 of the fair value hierarchy. Additionally, the guidance includes changes on topics such as measuring fair value of financial instruments that are managed within a portfolio and additional disclosure for fair value measurements categorized within Level3 of the fair value hierarchy. This guidance is effective for the Company on January1, 2012. The Company is evaluating the effects that adoption of this guidance will have. Presentation of Comprehensive Income In June 2011, the FASB issued guidance on the presentation of comprehensive income. This guidance eliminates the option of presenting components of other comprehensive income as part of the statement of stockholders' equity. The guidance will allow the Company the option to present the total of comprehensive income, the components of net income and the components of other comprehensive income in either a single continuous statement of comprehensive income or in two separate but consecutive statements. This guidance is effective for the Company on January1, 2012, and must be applied retrospectively. The Company is evaluating the effects of this guidance on disclosure, but it will not impact the Company's financial position, results of operations or cash flows. 8. Comprehensive income Comprehensive income is the sum of net income as reported and other comprehensive income (loss). The Company's other comprehensive income (loss) resulted from gains (losses) on derivative instruments qualifying as hedges, foreign currency translation adjustments and gains on available-for-sale investments. For more information on derivative instruments, see Note12. 13 Comprehensive income, and the components of other comprehensive income (loss) and related tax effects, were as follows: Three Months Ended June30, (In thousands) Net income $ $ Other comprehensive income (loss): Net unrealized gain (loss) on derivative instruments qualifying as hedges: Net unrealized gain on derivative instruments arising during the period, net of tax of $10,576 and $2,588 in 2011 and 2010, respectively Less: Reclassification adjustment for gain (loss) on derivative instruments included in net income, net of tax of $(2,191) and $3,191 in 2011 and 2010, respectively ) Net unrealized gain (loss) on derivative instruments qualifying as hedges ) Foreign currency translation adjustment, net of tax of $32 and $(307) in 2011 and 2010, respectively 50 ) Net unrealized gains on available-for-sale investments, net of tax of $47 in 2011 87 — ) Comprehensive income $ $ 14 Six Months Ended June30, (In thousands) Net income $ $ Other comprehensive income (loss): Net unrealized gain (loss) on derivative instruments qualifying as hedges: Net unrealized gain (loss) on derivative instruments arising during the period, net of tax of $(388) and $11,962 in 2011 and 2010, respectively ) Less: Reclassification adjustment for gain (loss) on derivative instruments included in net income, net of tax of $91 and $(1,166) in 2011 and 2010, respectively ) Net unrealized gain (loss) on derivative instruments qualifying as hedges ) Foreign currency translation adjustment, net of tax of $170 and $(929) in 2011 and 2010, respectively ) Net unrealized gains on available-for-sale investments, net of tax of $55 in 2011 — ) Comprehensive income $ $ 9. Discontinued operations In 2007, Centennial Resources sold CEM to Bicent Power LLC. In connection with the sale, Centennial Resources agreed to indemnify Bicent Power LLC and its affiliates from certain third party claims arising out of or in connection with Centennial Resources' ownership or operation of CEM prior to the sale. In addition, Centennial had previously guaranteed CEM's obligations under a construction contract. The Company incurred legal expenses related to this matter and had an income tax benefit related to favorable resolution of certain tax matters in the first quarter of 2011, which are reflected as discontinued operations in the consolidated financial statements and accompanying notes. Discontinued operations are included in the Other category. For further information, see Note18. Equity method investments Investments in companies in which the Company has the ability to exercise significant influence over operating and financial policies are accounted for using the equity method. The Company's equity method investments at June30, 2011, include ECTE. In August2006, MDU Brasil acquired ownership interests in the Brazilian Transmission Lines. The electric transmission lines are primarily in northeastern and southern Brazil. The transmission contracts provide for revenues denominated in the Brazilian Real, annual inflation adjustments and change in tax law adjustments. The functional currency for the Brazilian Transmission Lines is the Brazilian Real. In the fourth quarter of 2009, multiple sales agreements were signed with three separate parties for the Company to sell its ownership interests in the Brazilian Transmission Lines. In November2010, the Company completed the sale of its entire ownership interest in 15 ENTE and ERTE and 59.96 percent of its ownership interest in ECTE. One of the parties will purchase the Company's remaining ownership interests in ECTE over a four-year period. Alusa, CEMIG and CELESC hold the remaining ownership interests in ECTE. At June30, 2011 and 2010, and December31, 2010, the Company's equity method investments had total assets of $107.7million, $369.9million and $107.4million, respectively, and long-term debt of $49.6million, $157.1million and $30.1million, respectively. The Company's investment in its equity method investments was approximately $11.4million, $57.9million and $10.9million, including undistributed earnings of $2.1million, $11.1million and $1.9million, at June30, 2011 and 2010, and December31, 2010, respectively. Goodwill and other intangible assets The changes in the carrying amount of goodwill were as follows: Balance Goodwill Balance as of Acquired as of Six Months Ended January1, During June30, June30, 2011 2011* the Year** 2011* (In thousands) Electric $
